Citation Nr: 9906727	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  93-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating for post-traumatic 
stress disorder (PTSD) effective from prior to August 1, 
1997.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel




INTRODUCTION

The appellant had active service from September 1969 to 
November 1970.  This matter was initially before the Board of 
Veterans' Appeals (Board) from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The Board issued a decision on this matter 
in June 1997.  By means of an Order dated in July 1998, the 
Court of Veterans Appeals remanded this issue to the Board.


REMAND

In a letter dated in December 1998, the appellant's attorney 
indicated that the RO had awarded a 70 percent schedular 
rating, and a total disability rating based on individual 
unemployability (TDIU), effective from August 1, 1997.  His 
attorney contends that entitlement to a total schedular or a 
TDIU rating is warranted from the date of the appellant's 
claim for an increased rating.  The Board also notes that in 
a supplemental statement of the case (issued by the Seattle, 
Washington, RO), dated in August 1998, the RO references a VA 
examination report, dated in January 1998, and an addendum 
dated in July 1998, which records have not been associated 
with the claims file.  The Board finds that prior to further 
consideration of the matter before us, the RO should take the 
necessary steps to obtain and associate with the claims file 
all relevant medical records, and readjudicate the 
appellant's claim for the period in question.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain copies of the January 
1998 VA examination, as well as the July 
1998 addendum report, and associate those 
records with the claims file.  The RO 
should also provide the appellant with 
the opportunity to provide any additional 
medical records relevant to the claim at 
issue, or to identify any additional 
health care providers that have treated 
him for his psychiatric disability for 
the relevant time-period.  If any 
additional providers are identified, the 
RO should take the necessary steps to 
obtain the treatment records from the 
identified providers, and associate them 
with the claims file.

2.  The RO should then review the claim 
and determine whether any additional 
development is necessary.  If so, all 
such additional development should be 
accomplished.

3.  Once the above has been accomplished, 
the RO should adjudicate the claim of an 
increased rating/TDIU for the period from 
the date of his reopened claim through 
July 1997.

If the benefit sought remains denied, following the usual 
appellate procedures, the claims file should be returned to 
the Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 4 -


